           Case 3:18-cv-00580-HDM-CLB Document 25 Filed 09/18/19 Page 1 of 3



     James A. Sellers, II
 1   Oregon State Bar No. 184404
     Admitted Pro Hac Vice
 2
     LAW OFFICES OF JEFFREY LOHMAN, P.C.
 3   4740 Green River Rd., Suite 310
     Corona, CA 92880
 4   Tel: (657) 363-4699
     Fax: (657) 272-8944
 5   Email: jamess@jlohman.com
     Attorney for Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8

 9
                                      DISTRICT OF NEVADA

10   CHRISTOPHER SPILMAN,                        )
                                                 ) Case No.: 3:18-cv-00580-HDM-CBC
                   Plaintiffs,                   )
11
                                                 )
            v.                                   )
12
                                                 ) JOINT STIPULATION OF DISMISSAL
13                                               )             WITH PREJUDICE
                                                 )
     CAPITAL ONE BANK (USA) N.A.,                )
14
                                                 )
                   Defendant.                    )
15
                                                 )
16
            Plaintiff CHRISTOPHER SPILMAN (“Plaintiff”) and Defendant CAPITAL ONE BANK
17
     (USA), N.A. (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby
18
     stipulate to the dismissal of all of Plaintiff’s claims in this action against Defendant WITH
19
     PREJUDICE, with each party to bear its own costs and fees.
20

21
                                     [continued on following page]
22

23

24

25



                                                  -1-

                                   JOINT STIPULATION OF DISMISSAL
          Case 3:18-cv-00580-HDM-CLB Document 25 Filed 09/18/19 Page 2 of 3



           Respectfully submitted the 18th day of September 2019.
 1

 2
     By: /s/ James A. Sellers, II
 3   James A. Sellers II, Oregon Bar No. 184404
     Admitted Pro Hac Vice
 4   LAW OFFICES OF JEFFREY LOHMAN, P.C.
     4740 Green River Rd., Suite 310
 5   Corona, CA 92880
     Attorney for Plaintiff
 6

 7   By: /s/ Lindsay Demaree
     Lindsay Demaree, Nevada Bar No. 11949
 8
     Ballard Spahr LLP
 9
     1980 Festival Plaza Drive
     Suite 900
10   Las Vegas, NV 89135
     Attorney for Defendant
11

12

13

14                                            IT IS SO ORDERED.

15
                                              UNITED STATES DISTRICT JUDGE
16
                                              DATED:___________________________
17

18

19

20

21

22

23

24

25



                                                -2-

                                  JOINT STIPULATION OF DISMISSAL
           Case 3:18-cv-00580-HDM-CLB Document 25 Filed 09/18/19 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE

 2          I certify that on September 18, 2019 a true and correct copy of the foregoing JOINT

 3   STIPULATION OF DISMISSAL was filed using the CM/ECF system, which will provide
 4
     notice to the following:
 5
     Lindsay Demaree
 6   Ballard Spahr LLP
     1980 Festival Plaza Drive, Suite 900
 7   Las Vegas, NV 89135

 8

 9

10                                                       By: /s/ James A. Sellers, II
                                                         James Sellers, Bar No. 184404
11
                                                         Admitted Pro Hac Vice
12
                                                         The Law Offices of Jeffrey Lohman, P.C.
                                                         4740 Green River Road, Suite 310
13                                                       Corona, CA 92880
                                                         Tel. (657) 363-4699
14                                                       Fax. (657) 272-8944
                                                         E: jamess@jlohman.com
15                                                       Attorney for Plaintiff, CHRISTOPHER
                                                         SPILMAN
16

17

18

19

20

21

22

23

24

25



                                                   -3-

                                    JOINT STIPULATION OF DISMISSAL
